UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40306
                         Summary Calendar


  LEON KOEHN; BARBARA KOEHN; DARYL KOEHN; CHARLENE KOEHN-AGNEW;
                  CHERYL YVONNE KOEHN-EBELING,

                                             Plaintiffs-Appellants,


                              VERSUS

                        CARL AYERS; ET AL,

                                             Defendants,


NORTH CENTRAL OIL COMPANY; THE TEXAS COMPANY, also known as Texaco
Exploration and Production Inc.; TEXACO EXPLORATION AND PRODUCTION
INC.,

                                              Defendants-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                          (G-97-CV-470)


                        September 3, 1999


Before JOLLY, EMILIO M. GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*

     After carefully reviewing the parties’ briefs, the record

excerpts, and the relevant portions of the record itself, we AFFIRM

for essentially the same reasons stated by the district court in

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
its order of November 18, 1998, granting summary judgment for

Defendants Texaco and North Central Oil Company and dismissing

without prejudice all state law claims against the remaining

Defendants.